Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on 09/08/2022 is entered.
	This is the First Office Action on the Merits of US 17/749,731 filed on 05/20/2022 which is a DIV of US17/525,344 filed on 11/12/2021 which is filed as a CON of PCT/US2020/059415 filed on 11/06/2020 which claims US priority benefit of US Provisionals 62/932,609 filed on 11/08/2019 and 63/028,636 filed on 05/22/2020.  
However, US17/525,344 does not appear to be a proper CON of PCT/US2020/059415 for reason provided below under “Priority” section.  
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 09/08/2022 is acknowledged.  The traversal is on the ground(s) that the claim 22 is presently amended to require the composition of claim 1.  The argument that claims 22-30 now belong in Group I is found persuasive and claims 22-30 are now being included in Group I based on this amendment.  No claims presently remain in Group II.
Applicant’s election of the species of the cationic peptide WLBU-2 (SEQ ID NO: 10) in the reply filed on 09/08/2022 is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species claim, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/08/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-30 are pending.
Claim 19 is withdrawn to non-elected species.
Claims 1-18 and 20-30 are under examination.
Information Disclosure Statement
The IDS statements filed on 09/08/2022 have been considered by the examiner except where shown by line-through by the examiner on the IDS.  The references of Venable et al, Merrifield et al and Moran et al were missing a date but these dates have been added to the IDS by the examiner and the references have been considered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Nos. 62/932,609 and 63/028,636 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Note that the antimicrobial peptide of the instant specification and claims referred to as WLBU-2 (SEQ ID NO: 10) is a 24-mer having the amino acid sequence: Arg-Arg-Trp-Val-Arg  Arg-Val-Arg-Arg-Val  Trp-Arg-Arg-Val-Val Arg-Val-Val-Arg-Arg Trp-Val-Arg-Arg.  However, the WLBU-2 (SEQ ID NO: 10 of the ‘609 and ‘636 Provisionals is 23-mer and is missing the 13th amino acid (which is an Arg) of the present claims. (e.g., see Table 1 of Provisionals).
Further, the disclosure of the prior-filed application, PCT/US2020/059415 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Note that the antimicrobial peptide of the instant specification and claims referred to as WLBU-2 (SEQ ID NO: 10) is a 24-mer having the amino acid sequence: Arg-Arg-Trp-Val-Arg  Arg-Val-Arg-Arg-Val  Trp-Arg-Arg-Val-Val Arg-Val-Val-Arg-Arg Trp-Val-Arg-Arg.  However, the WLBU-2 (SEQ ID NO: 10 of the PCT/US2020/059415 is 23-mer and is missing the 13th amino acid (which is an Arg) of the present claims. (e.g., see Table 1 and the Sequence Listing of PCT/US2020/059415 for WLBU-2/SEQ ID NO:10).
Thus, claims 1-18 and 20-30 receive priority to 11/12/2021, the filing date of the US17/525,344 application.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites several cationic peptides using abbreviated terms such as “WLBU-2”.  When possible, these terms should be written in full-length the first time they appear in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the peptide name WLBU-2 and then recites the term SEQ ID NO: 10 in parenthesis.  The claims should positively recite the SEQ ID NO: 10 rather than placing the SEQ ID NOs in a parenthesis.  The fact pattern in this case is that the term “WLBU-2” is associated with a different sequence than instant SEQ ID NO: 10 in some of the priority documents and in the prior art.  As presently written it is unclear that the claim is limited to the instant SEQ ID NO:10 rather than to the peptide name.  For purpose of examination, the claim is being construed to intend to require the sequence of instant SEQ ID NO. 10.
Dependent claims 2-18 and 20-30 are also indefinite for the same reasoning because they depend from claim 1 and are not remedial.
	In addition, claim 9 is indefinite for reciting the open-ended range “a pH of greater than 7”.  The specification supports an alkaline irrigation liquid ranging up to pH 11.0 (See para 0035).  However, the specification does not disclose an upper-end of this range above 11.0.  It is unclear if the claim intends a pH range above 11.0 and thus the metes and bounds of the claim are unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0099533 to Montelaro & Mietzner  (IDS reference, published 04/16/2009, now US Patent 8,071,540) in view of WO/2021/130390 (published 07/01/2021; IDS reference) or Quay et al (US2010/0210506 published 08/19/2010; IDS reference) or Baumhof (US2015/0118183 published April 30, 2015; IDS reference).
The antimicrobial peptide SEQ ID NO: 10  (WLBU-2) of the instant specification is a 24-mer having the amino acid sequence: Arg-Arg-Trp-Val-Arg-Arg-Val-Arg-Arg-Val-Trp-Arg-Arg-Val-Val-Arg-Val-Val-Arg-Arg-Trp-Val-Arg-Arg.
Regarding claims 1-2, US2009/0099533 discloses a method of treating a microbial  infection in a subject by administering a therapeutically effective amount of a pharmaceutical composition to the subject, thereby treating the infection.  (See para 0015, line 1-6; para 0094, line 1-2).  The pharmaceutical composition comprises: 
a. a cationic antimicrobial peptide or pharmaceutically acceptable salt thereof, the cationic antimicrobial peptide being SEQ ID NO: 10 (WLBU-2).   See reference claims 10, 17, and 19 and para 0160, each of which recite SEQ ID NO: 10 (WLBU-2) which is the identical sequence as instant SEQ ID NO:10). Further, the composition comprises: 
b. a pharmaceutically acceptable aqueous carrier; wherein the pharmaceutical composition is in the form of a liquid; and wherein the pharmaceutical composition comprises a physiologic salt concentration.  Paragraph 0012 recites:
[0012] The antimicrobial peptides described herein are highly inhibitory to microorganisms under physiologic salt concentrations, function in the presence of synovial fluid, and demonstrate only minimal toxicity in animal models. As a result, the antimicrobial agents may be defined as selective antimicrobial agents. The peptides are believed to function by disrupting bacterial membranes and are active when bound to a solid phase. The ability of these peptides to maintain activity when bound to a solid phase is a significant advantage over conventional antibiotics in that these peptides may be useful as coatings on, for example, sterile devices such as prostheses or catheters where it would be advantageous to prevent bacterial biofilm nucleation. (emphasis added).
Regarding claim 3, US2009/0099533 discloses that the pharmaceutical composition further comprises a total ionic strength of 150 mM NaCl which meets the limitation of about 0.01 M to about 0.4 M. (para 0027).
Regarding claim 4, US2009/0099533 discloses that the pharmaceutical composition is physiologically isotonic or physiologically hypotonic.  (See para 0012, lines 2-3).
Regarding claims 5-7, US2009/0099533 discloses that the aqueous carrier comprises phosphate buffered saline (aka PBS). (See para 0153, line 4).
Regarding claim 8, US2009/0099533 discloses that the pharmaceutical composition further comprises sodium chloride (para 0027-0028, 0032).
Regarding claim 9-14, US2009/0099533  discloses that the pharmaceutical composition further comprises a pH from about 7.4 to about 8.0 (See para 0120 lines 1-4).
Regarding claims 18, US2009/0099533 discloses that the cationic antimicrobial peptide is WLBU-2 (SEQ ID NO: 10). (See ref claim 19).
Regarding claims 15-17, and 20-21, US2009/0099533 discloses that the unit dose is from about 0.001 mg/kg to about 100 mg/kg of amount of the cationic antimicrobial peptide or the pharmaceutical acceptable salt thereof per kilogram of bodyweight of the subject (mg/kg).  (e.g., see Example 4, para 0128-0129).  See para 0113, shown just below:
[0113] The precise effective amount of peptides to be used in the methods described herein to control infection can be determined without undue experimentation by those skilled in the art who understand the nature of the activity of antibiotics and the nature of an infectious process. The amount of an antibiotic peptide (such as the antimicrobial peptides described herein) that must be utilized can vary with the magnitude of the infection and the microorganism to be treated. The amount of an antimicrobial peptide described herein per unit volume of combined medication for administration may also be determined without undue experimentation by those skilled in the art. However, it can generally be stated that the peptides should preferably be present in an amount of at least about 1.0 nanogram per milliliter of combined composition, more preferably in an amount up to about 1.0 milligram per milliliter. Systemic dosages also depend on the age, weight and conditions of the patient and on the administration route. For example, a suitable dosage for the administration to adult humans can range from about 0.01 to about 100 mg per kilogram body weight. The preferred dosage can range from about 0.5 to about 5.0 mg per kilogram body weight.
Further, US2009/0099533 discloses that the peptide active ingredient is at a concentration of 0.001 to 20% (w/v) of the composition which meets the limitation that WLBU-2 (SEQ ID NO: 10) is present at about 1 mg/mL to about 10 mg/mL  For example, in para 0153, US2009/0099533 explicitly discloses adding 1 mg of the peptide WLBU-2 to test the antimicrobial activity.  Further, para 0109 recites:
[0109] The physiological compositions contain a therapeutically effective dosage of at least one of the antimicrobial peptides described herein, together with a pharmaceutically acceptable carrier. Methods also are provided for treating a microbial infection in a host using the antimicrobial peptides and compositions described herein. Such treatment comprises the administration of a physiological composition in a therapeutically effective amount to an individual in need of such treatment. The compositions may be administered parenterally by intramuscular or intravenous routes but also would be useful when administered by aerosolization, subcutaneous, oral, topical and intranasal administration. Preferably, physiologic compositions containing the peptides described herein are applied topically for the elimination of surface infections caused by microorganisms. When used in a topical pharmaceutical composition, the peptide active ingredient can be used at a concentration of 0.001 to 20% (w/v) of the composition.

However, US2009/0099533 differs from the presently claimed invention because although it does recite using physiologic salt concentrations, they do not explicitly recite a total osmolarity from about 1 mOsm/L to about 350 mOsm/L (regarding claim 1) or more specifically, a total osmolarity from about 50 mOsm/L to about 350 mOsm/L (e.g., regarding claim 2).   
However, WO/2021/130390 discloses pharmaceutical compositions comprising cationic peptides with osmolarity between 225 and 275 mOsm/L which renders obvious the limitation of total osmolarity from about 50 mOsm/L to about 350 mOsm/L.  For example, WO/2021/130390 recites the following on pages 152-153:  The person skilled in the art will also acknowledge that the osmolarity of the low salt buffer will be in the range between 100 and 400 milli-osmoles/L (mOsm/L), preferably between 150 and 350 mOsm/L, more preferably between 200 and 300 mOsm/L, even more preferably between 225 and 275 mOsm/L. 
Further, each of the references of Quay et al and Baumhof disclose that pharmaceutical compositions comprising cationic peptides generally are in the range of from about 50 mOsm/L to about 350 mOsm/L.  (See Quay ref claims 73 and para 0173 and see Baumhof para 0057).   Baumhof disclose that the osmolarity of the Ringer lactate solution is 273 mOsm/L.  Baumhof discloses a preferred embodiment of cationic peptides (e.g., para 0001, 0129). Baumhof disclose antimicrobial peptides (para 0011).  Baumhof disclose that “The sodium, chloride, potassium and lactate typically come from NaCl (sodium chloride), NaC.sub.3H.sub.5O.sub.3 (sodium lactate), CaCl.sub.2 (calcium chloride), and Kill (potassium chloride)”. (para 0057).  
The level of skill in the art was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art having the cited references before them would have been motivated to use a pharmaceutical solution such as Ringer lactate solution of an NaCL solution having a total osmolarity from about 50 mOsm/L to about 350 mOsm/L, as evidenced by each of WO/2021/130390, Quay et al, and Baumhof for the rationale that this is the commonly used osmolarity for physiological pharmaceutical solutions for effective treatment of physiological conditions such as wound infections.  It would have been obvious to use this range of osmolarity because US2009/0099533 reference explicitly disclose to use a pharmaceutical composition comprising a cationic antimicrobial peptide comprising the instant SEQ ID NO: 10 for treating infection using physiological conditions, “under physiological salt concentrations”.
In view of the high skill level in the art it is considered that one of ordinary skill in the art having the cited references would have had a reasonable expectation of success to use the osmolarity range of about 50 mOsm/L to about 350 mOsm/L in the method of the US2009/0099533 reference to arrive at the presently claimed invention. 
Thus, the claims as a whole are rendered obvious in view of the cited references.

Claims 1-18 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0099533 to Montelaro & Mietzner  (IDS reference, published 04/16/2009, now US Patent 8,071,540) in view of WO/2021/130390 (published 07/01/2021; IDS reference) or Quay et al (US2010/0210506 published 08/19/2010; IDS reference) or Baumhof (US2015/0118183 published April 30, 2015; IDS reference), as applied to claims 1-18 and 20-21 above, and further in view of Niezgoda et al (US2013/0261534, published 10/03/2013) or Tumey et al (US2009/0198200 published 08/06/2009).
Claims 1-18 and 20-21 are unpatentable over US2009/0099533 in view of WO/2021/130390 or Quay et al or Baumhof for reasons provided above.
Claim 22 is drawn to the pharmaceutical composition of claim 1 and a lavage system comprising an irrigation actuator configured for washing or irrigating a wound in a patient with the pharmaceutical composition of claim 1, fluidly-connected to a reservoir.
US2009/0099533 discloses using their pharmaceutical composition comprising the cationic anti-microbial SEQ ID NO: 10 (WLBU-2) peptide solution for treating an infection further comprises administering the pharmaceutical composition onto an open wound (e.g., para 0107). US2009/0099533 recites 
Methods are provided for eliminating an infectious process by administering the antimicrobial peptides described herein to a patient for a time and under conditions to promote healing. In a particular aspect, the high potency and rapid bactericidal activity of these peptides make them attractive candidates for use in preventive therapies, such as sterilization of wounds prior to suture…”.    
The composition of claim 1 is rendered obvious over US2009/0099533, in view of WO/2021/130390 or Quay et al or Baumhof for reasons provided above.
Regarding claim 23 although US2009/0099533 does recite using physiologic salt concentrations, they do not explicitly recite a total osmolarity from about 1 mOsm/L to about 350 mOsm/L (regarding claim 22) or more specifically, a total osmolarity from about 50 mOsm/L to about 350 mOsm/L (e.g., regarding 23).   
However, WO/2021/130390 discloses pharmaceutical compositions comprising cationic peptides with osmolarity between 225 and 275 mOsm/L which renders obvious the limitation of total osmolarity from about 50 mOsm/L to about 350 mOsm/L.  . For example, WO/2021/130390 recites the following on pages 152-153:  The person skilled in the art will also acknowledge that the osmolarity of the low salt buffer will be in the range between 100 and 400 milli-osmoles/L (mOsm/L), preferably between 150 and 350 mOsm/L, more preferably between 200 and 300 mOsm/L, even more preferably between 225 and 275 mOsm/L. 
Further, each of the references of Quay et al and Baumhof disclose that pharmaceutical compositions comprising cationic peptides generally are in the range of from about 50 mOsm/L to about 350 mOsm/L.  (See Quay ref claims 73 and para 0173 and see Baumhof para 0057).   Baumhof disclose that the osmolarity of the Ringer lactate solution is 273 mOsm/L.  Baumhof discloses a preferred embodiment of cationic peptides (e.g., para 0001, 0129). Baumhof disclose antimicrobial peptides (para 0011).  Baumhof disclose that “The sodium, chloride, potassium and lactate typically come from NaCl (sodium chloride), NaC.sub.3H.sub.5O.sub.3 (sodium lactate), CaCl.sub.2 (calcium chloride), and Kill (potassium chloride)”. (para 0057).  
The level of skill in the art was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art having the cited references before them would have been motivated to use a pharmaceutical solution such as Ringer lactate solution of an NaCL solution having a total osmolarity from about 50 mOsm/L to about 350 mOsm/L, as evidenced by each of WO/2021/130390, Quay et al, and Baumhof for the rationale that this is the commonly used osmolarity for physiological pharmaceutical solutions for effective treatment of physiological conditions such as wound infections.  It would have been obvious to use this range of osmolarity because US2009/0099533 reference explicitly disclose to use a pharmaceutical composition comprising a cationic antimicrobial peptide comprising the instant SEQ ID NO: 10 for treating infection using physiological conditions, “under physiological salt concentrations”.
In view of the high skill level in the art it is considered that one of ordinary skill in the art having the cited references would have had a reasonable expectation of success to use the osmolarity range of about 50 mOsm/L to about 350 mOsm/L in the method of the US2009/0099533 reference to arrive at the presently claimed invention.
Regarding claims 24-25 US2009/0099533 discloses that the aqueous carrier comprises phosphate buffered saline (aka PBS). (See para 0153, line 4).
Regarding claims 26-27, US2009/0099533  discloses that the pharmaceutical composition further comprises a pH from about 7.4 to about 8.0 (See para 0120 lines 1-4).
Regarding claims 28-29, US2009/0099533 discloses that the unit dose is from about 0.001 mg/kg to about 100 mg/kg of amount of the cationic antimicrobial peptide or the pharmaceutical acceptable salt thereof per kilogram of bodyweight of the subject (mg/kg).  (e.g., see Example 4, para 0128-0129).  See para 0113, shown just below:
[0113] The precise effective amount of peptides to be used in the methods described herein to control infection can be determined without undue experimentation by those skilled in the art who understand the nature of the activity of antibiotics and the nature of an infectious process. The amount of an antibiotic peptide (such as the antimicrobial peptides described herein) that must be utilized can vary with the magnitude of the infection and the microorganism to be treated. The amount of an antimicrobial peptide described herein per unit volume of combined medication for administration may also be determined without undue experimentation by those skilled in the art. However, it can generally be stated that the peptides should preferably be present in an amount of at least about 1.0 nanogram per milliliter of combined composition, more preferably in an amount up to about 1.0 milligram per milliliter. Systemic dosages also depend on the age, weight and conditions of the patient and on the administration route. For example, a suitable dosage for the administration to adult humans can range from about 0.01 to about 100 mg per kilogram body weight. The preferred dosage can range from about 0.5 to about 5.0 mg per kilogram body weight.
Further, US2009/0099533 discloses that the peptide active ingredient is at a concentration of 0.001 to 20% (w/v) of the composition which meets the limitation that WLBU-2 (SEQ ID NO: 10) is present at about 1 mg/mL to about 10 mg/mL  For example, in para 0153, US2009/0099533 explicitly discloses adding 1 mg of the peptide WLBU-2 to test the antimicrobial activity.  Further, para 0109 recites:
[0109] The physiological compositions contain a therapeutically effective dosage of at least one of the antimicrobial peptides described herein, together with a pharmaceutically acceptable carrier. Methods also are provided for treating a microbial infection in a host using the antimicrobial peptides and compositions described herein. Such treatment comprises the administration of a physiological composition in a therapeutically effective amount to an individual in need of such treatment. The compositions may be administered parenterally by intramuscular or intravenous routes but also would be useful when administered by aerosolization, subcutaneous, oral, topical and intranasal administration. Preferably, physiologic compositions containing the peptides described herein are applied topically for the elimination of surface infections caused by microorganisms. When used in a topical pharmaceutical composition, the peptide active ingredient can be used at a concentration of 0.001 to 20% (w/v) of the composition.
Regarding claim 30, US2009/0099533 discloses that the cationic antimicrobial peptide is WLBU-2 (SEQ ID NO: 10). (See ref claim 19).
However, regarding claim 22, claim 22 differs from the cited references because none of these references teach a lavage system comprising: an irrigation actuator configured for washing or irrigating a wound in a patient with the pharmaceutical antimicrobial composition, fluidly-connected to a reservoir.
Regarding claim 22, as shown in each of Tumey et al and Niezgoda et al, it was known before the effective filing date of the presently claimed invention that infected wounds could be treated with a treatment solution, including an antimicrobial solution, using a lavage apparatus containing a reservoir.  For example, Tumey et al, discloses a lavage system comprising: an irrigation actuator configured for washing or irrigating a wound in a patient with the pharmaceutical antibiotic composition, fluidly-connected to a reservoir.  For example, in paragraph 0031, Tumey states:  
[0031] FIG. 1 shows a NPWT system with wound irrigation, according to an embodiment. The NPWT system has a wound dressing, which is placed in a wound. The distal end portions of suction tube and irrigation tube are connected to the wound dressing in one of the manners described in greater detail below. A covering, such as a semi-permeable occlusive sheet or drape, covers the wound dressing. The covering, for example, can be made of polyurethane film such as that available under the trademark Tegaderm.TM.. The covering is sealed to the skin surrounding the wound by, for example, an adhesive. The proximal end portion of the suction tube is connected to a fluid collection canister. The fluid collection canister is connected to a suction source by tubing. The proximal end portion of the irrigation tube is connected to a reservoir that contains a solution, such as, by way of example, an aqueous topical antibiotic solution, isotonic saline, Dakin's solution, or a Sulfamide Acetate solution, for use in providing therapy to the wound. (emphasis added).

Also, Niezgoda et al disclose an apparatus containing a reservoir for a treatment solution, a mechanism for delivering the treatment solution to the wound site, and a mechanism for applying the solution to the wound, tissue, bone or surgical cavity for treatments.  See Abstract.  Niezgoda et al contemplates use of this apparatus for treating a wound infected with drug resistant bacteria.  See Abstract.  Niezgoda et al specifically disclose a disinfecting mechanism for treating a wound may be by infusing a wound treatment solution to a wound using irrigation, and by pulsed lavage such that the wound is irrigated and debrided of necrotic tissue and simultaneously disinfected.  See para 0018.  Niezgoda et al discloses the apparatus may deliver a solution that contains an antibiotic.  (See para 0065, line 1).  
One of ordinary skill in the art would have been motivated to administer the antimicrobial pharmaceutical composition of claim 1 using a lavage system comprising an irrigation actuator configured for washing or irrigating a wound in a patient with the pharmaceutical composition, fluidly-connected to a reservoir for the rationale of disinfecting an infection in an open wound.
It would have been prima facie obvious to combine the lavage systems of either of Tumey et al or Niezgoda et al because they suggest using their systems for disinfecting and suggest using their lavage systems with an antimicrobial (antibiotic) solution.
In view of the high skill level in the art, it is considered that one of ordinary skill in the art having the cited references before the effective filing date would have had a reasonable expectation of success to use a lavage system to irrigate a patient wound using a lavage system using the antimicrobial solution containing the antimicrobial cationic peptide solution comprising instant SEQ ID NO: 10 (WLBU-2) in a pharmaceutically acceptable aqueous carrier; the pharmaceutical composition being in the form of a liquid; and comprising a physiologic salt concentration having a total osmolarity from about 50 mOsm/L to about 350 mOsm/L to arrive at the presently claimed invention.
Conclusion
No claims allowed.
Related prior art which is not being applied in this office but which may be included in a rejection in a future office action if applicable: Mandell et al “Direct antimicrobial activity of cationic amphipathic peptide WLBU2 against Staphylococcus aureus biofilms is enhanced in physiologic buffered saline” (J Orthop Res. 2020 December; Vol 38, No. 12: pages 2657-2663; Epub June 9, 2020).  Note that this reference is the inventors own work but cites two additional authors.
Also, note that the related prior art of Lashua et al (J Antimicrob Chemother 2016; Vol 71: pages 2200-2207) discloses WLBU2 antimicrobial cationic peptide having the sequence: RRWVR RVRRW VRRVV RVVRR WVRR (WLBU2).  However, this sequence is different than the instant SEQ ID NO: 10 sequence (note the W at position 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658